Case 1:19-cv-01809-TFH Document 10 Filed 10/10/19 Page 1 of 18

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,
Plaintiff,
Case No. 1:19-cv-01809 (TFH)
Vv.
HARRIS CORPORATION
and

L3 TECHNOLOGIES, INC.,

Defendants.

 

 

FINAL JUDGMENT

WHEREAS, Plaintiff, United States of America, filed its Complaint on June 20, 2019,
the United States and Defendants, Harris Corporation (“Harris”) and L3 Technologies, Inc.
(“L3”), by their respective attorneys, have consented to the entry of this Final Judgment without
trial or adjudication of any issue of fact or law and without this Final Judgment constituting any
evidence against or admission by. any party regarding any issue of fact or law;

AND WHEREAS, Defendants agree to be bound by the provisions of this Final
Judgment pending its approval by the Court;

AND WHEREAS, the essence of this Final Judgment is the prompt and certain
divestiture of certain rights or assets by Defendants to assure that competition is not substantially

lessened;
Case 1:19-cv-01809-TFH Document 10 Filed 10/10/19 Page 2 of 18

AND WHEREAS, the United States requires, and Defendants agree, to make a certain
divestiture for the purpose of remedying the loss of competition alleged in the Complaint;

AND WHEREAS, Defendants have represented to the United States that the divestiture
required below can and will be made and that Defendants will not later raise any claim of
hardship or difficulty as grounds for asking the Court to modify any of the divestiture provisions
contained below;

NOW THEREFORE, before any testimony is taken, without trial or adjudication of any
issue of fact or law, and upon consent of the parties, it is ORDERED, ADJUDGED, AND
DECREED:

I. JURISDICTION

The Court has jurisdiction over the subject matter of and each of the parties to this action.
The Complaint states a claim upon which relief may be granted against Defendants under
Section 7 of the Clayton Act, as amended (15 U.S.C. § 18).

Il. DEFINITIONS

As used in this Final Judgment:

A. “Acquirer” means the entity to which Defendants divest the Divestiture Assets.

B. “Harris” means Defendant Harris Corporation, a Delaware corporation with its
headquarters in Melbourne, Florida, its successors and assigns, and its subsidiaries, divisions,
groups, affiliates, partnerships, and joint ventures, and their directors, officers, managers, agents,
and employees.

C. “L3” means Defendant L3 Technologies, Inc., a Delaware corporation with its

headquarters in New York, New York, its successors and assigns, and its subsidiaries, divisions,
Case 1:19-cv-01809-TFH Document 10 Filed 10/10/19 Page 3 of 18

groups, affiliates, partnerships, and joint ventures, and their directors, officers, managers, agents,
and employees.

D. “Night Vision Business” means Harris’s business in the design, development,
manufacture, sale, service, and distribution of image intensifier technology and night vision
devices.

E. “Divestiture Assets” means the Night Vision Business, including:

1. the facilities located at 7625, 7635, and 7645 Plantation Road, Roanoke,
Virginia; 7767 Lila Drive, Roanoke, Virginia; and 7671 Enon Drive, Roanoke, Virginia;

2. all tangible assets, including but not limited to: research and development
activities; all manufacturing equipment, tooling and fixed assets, personal property, inventory,
office furniture, materials, supplies, and other tangible property; all licenses, permits,
certifications, and authorizations issued by any governmental organization for the Night Vision
Business; all contracts, teaming arrangements, agreements, leases, commitments, certifications,
and understandings, including supply agreements; all customer lists, contracts, accounts, and
credit records; all repair and performance records; and all other records of the Night Vision
Business; and

3) all intangible assets, including but not limited to: all patents; licenses and
sublicenses; intellectual property; copyrights; trademarks; trade names; service marks; service
names; technical information; computer software and related documentation; know-how; trade
secrets; drawings; blueprints; designs; design protocols; specifications for materials;
specifications for parts and devices; safety procedures for the handling of materials and

substances; quality assurance and control procedures; design tools and simulation capability; all
Case 1:19-cv-01809-TFH Document 10 Filed 10/10/19 Page 4 of 18

manuals and technical information Defendants provide to their own employees, customers,
suppliers, agents, or licensees; and all research data concerning historic and current research and
development efforts, including but not limited to designs of experiments and the results of
successful and unsuccessful designs and experiments.

FE “Regulatory Approvals” means any approvals or clearances pursuant to filings
with the Committee on Foreign Investment in the United States (“CFIUS”), or under antitrust,
competition, or other U.S. or international laws required for Acquirer’s acquisition of the
Divestiture Assets to proceed.

WW. APPLICABILITY

A. This Final Judgment applies to Harris and L3, as defined above, and all other
persons in active concert or participation with any of them who receive actual notice of this Final
Judgment by personal service or otherwise.

B. If, prior to complying with Section IV and Section V of this Final Judgment,
Defendants sell or otherwise dispose of all or substantially all of their assets or of lesser business
units that include the Divestiture Assets, Defendants shall require the purchaser to be bound by
the provisions of this Final Judgment. Defendants need not obtain such an agreement from the
Acquirer of the assets divested pursuant to this Final Judgment.

IV. DIVESTITURE

A. Defendants are ordered and directed, within the later of forty-five (45) calendar
days after the entry of the Hold Separate Stipulation and Order by the Court or fifteen (15)
calendar days after Regulatory Approvals have been received, to divest the Divestiture Assets in

a manner consistent with this Final Judgment to an Acquirer acceptable to the United States, in
Case 1:19-cv-01809-TFH Document 10 Filed 10/10/19 Page 5 of 18

its sole discretion. The United States, in its sole discretion, may agree to one or more extensions
of this time period not to exceed sixty (60) calendar days in total, and shall notify the Court in
such circumstances. Defendants agree to use their best efforts to divest the Divestiture Assets
as expeditiously as possible.

B. In accomplishing the divestiture ordered by this Final Judgment, Defendants
promptly shall make known, by usual and customary means, the availability of the Divestiture
Assets. Defendants shall inform any person making an inquiry regarding a possible purchase of
the Divestiture Assets that they are being divested pursuant to this Final Judgment and provide
that person with a copy of this Final Judgment. Defendants shall offer to furnish to all
prospective Acquirers, subject to customary confidentiality assurances, all information and
documents relating to the Divestiture Assets customarily provided in a due diligence process,
except information or documents subject to the attorney-client privilege or work-product
doctrine. Defendants shall make available such information to the United States at the same time
that such information is made available to any other person.

C. Defendants shall provide the Acquirer and the United States all information
relating to all personnel in the Night Vision Business to enable the Acquirer to make offers of
employment. Defendants will not interfere in any way with any negotiations or effort by the
Acquirer to hire any Defendant employee in the Night Vision Business.

D. Defendants shall permit prospective Acquirers of the Divestiture Assets to have
reasonable access to personnel and to make inspections of the physical facilities of the Night

Vision Business; access to any and all environmental, zoning, and other permit documents and
Case 1:19-cv-01809-TFH Document 10 Filed 10/10/19 Page 6 of 18

information; and access to any and all financial, operational, or other documents and information
customarily provided as part of a due diligence process.

2. Defendants shall warrant to the Acquirer that each asset will be operational on the
date of sale.

IE Defendants shall not take any action that will impede in any way the permitting,
operation, or divestiture of the Divestiture Assets.

G. At the option of the Acquirer, Defendants shall enter into a transition services
agreement for back office, human resource, and information technology services and support for
the Night Vision Business for a period of up to twelve (12) months. The United States, in its
sole discretion, may approve one or more extensions of this agreement for a total of up to an
additional six (6) months. If the Acquirer seeks an extension of the term of this transition
services agreement, Defendants shall notify the United States in writing at least three (3) months
prior to the date the transition services contract expires. The terms and conditions of any
contractual arrangement meant to satisfy this provision must be reasonably related to market
value of the expertise of the personnel providing any needed assistance. The employee(s) of
Defendants tasked with providing these transition services shall not share any competitively
sensitive information of the Acquirer with any other employee of Defendants.

H. At the option of the Acquirer, Defendants shall enter into a contract for wafer
sawing and sensor packaging services. Such an agreement shall be for a period of up to twelve
(12) months. The United States, in its sole discretion, may approve one or more extensions of
this agreement for a total of up to an additional six (6) months. If the Acquirer seeks an

extension of the term of this agreement, Defendants shall so notify the United States in writing at
Case 1:19-cv-01809-TFH Document 10 Filed 10/10/19 Page 7 of 18

least three (3) months prior to the date the contract expires. The terms and conditions of any
contractual arrangement meant to satisfy this provision must be reasonably related to the market
value of the expertise of the personnel providing any needed assistance.. The employee(s) of
Defendants tasked with providing these services shall not share any competitively sensitive
information of the Acquirer with any other employee of Defendants.

I. Defendants shall warrant to the Acquirer (1) that there are no material defects in
the environmental, zoning, or other permits pertaining to the operation of the Divestiture Assets,
and (2) that following the sale of the Divestiture Assets, Defendants will not undertake, directly
or indirectly, any challenges to the environmental, zoning, or other permits relating to the
operation of the Divestiture Assets.

J. Unless the United States otherwise consents in writing, the divestiture pursuant to
Section IV or by Divestiture Trustee appointed pursuant to Section V of this Final Judgment
shall include the entire Divestiture Assets and shall be accomplished in such a way as to satisfy
the United States, in its sole discretion, that the Divestiture Assets can and will be used by the
Acquirer as part of a viable, ongoing business of the design, development, manufacture, sale,
service, and distribution of image intensifier technology and night vision devices. If any of the
terms of an agreement between Defendants and the Acquirer to effectuate the divestiture
required by the Final Judgment varies from the terms of this Final Judgment then, to the extent
that Defendants cannot fully comply with both terms, this Final Judgment shall determine
Defendants’ obligations. The divestiture, whether pursuant to Section IV or Section V of this
Final Judgment,

(1) | shall be made to an Acquirer that; in the United States’ sole judgment, has
the intent and capability (including the necessary managerial, operational,

7
Case 1:19-cv-01809-TFH Document 10 Filed 10/10/19 Page 8 of 18

technical, and financial capability) of competing effectively in the business
of the design, development, manufacture, sale, service, and distribution of
image intensifier technology and night vision devices; and

(2) shall be accomplished so as to satisfy the United States, in its sole
discretion, that none of the terms of any agreement between an Acquirer
and Defendants give Defendants the ability unreasonably to raise the
Acquirer’s costs, to lower the Acquirer’s efficiency, or otherwise to
interfere in the ability of the Acquirer to compete effectively.

V. APPOINTMENT OF DIVESTITURE TRUSTEE

 

A. If Defendants have not divested the Divestiture Assets within the time period
specified in Paragraph IV(A), Defendants shall notify the United States of that fact in writing.
Upon application of the United States, the Court shall appoint a Divestiture Trustee selected by
the United States and approved by the Court to effect the divestiture of the Divestiture Assets.

B. After the appointment of a Divestiture Trustee becomes effective, only the
Divestiture Trustee shall have the right to sell the Divestiture Assets. The Divestiture Trustee
shall have the power and authority to accomplish the divestiture to an Acquirer acceptable to the
United States, in its sole discretion, at such price and on such terms as are then obtainable upon
reasonable effort by the Divestiture Trustee, subject to the provisions of Sections IV, V, and VI
of this Final Judgment, and shall have such other powers as the Court deems appropriate.
Subject to Paragraph V(D) of this Final Judgment, the Divestiture Trustee may hire at the cost
and expense of Defendants any agents, investment bankers, attorneys, accountants, or
consultants, who shall be solely accountable to the Divestiture Trustee, reasonably necessary in
the Divestiture Trustee’s judgment to assist in the divestiture. Any such agents or consultants
shall serve on such terms and conditions as the United States approves, including confidentiality

requirements and conflict of interest certifications.
Case 1:19-cv-01809-TFH Document 10 Filed 10/10/19 Page 9 of 18

C. Defendants shall not object to a sale by the Divestiture Trustee on any ground
other than the Divestiture Trustee’s malfeasance. Any such objections by Defendants must be
conveyed in writing to the United States and the Divestiture Trustee within ten (10) calendar
days after the Divestiture Trustee has provided the notice required under Section VI.

D. The Divestiture Trustee shall serve at the cost and expense of Defendants
pursuant to a written agreement, on such terms and conditions as the United States approves,
including confidentiality requirements and conflict of interest certifications. The Divestiture
Trustee shall account for all monies derived from the sale of the assets sold by the Divestiture
Trustee and all costs and expenses so incurred. After approval by the Court of the Divestiture
Trustee’s accounting, including fees for any of its services yet unpaid and those of any
professionals and agents retained by the Divestiture Trustee, all remaining money shall be paid
to Defendants and the trust shall then be terminated. The compensation of the Divestiture
Trustee and any professionals and agents retained by the Divestiture Trustee shall be reasonable
in light of the value of the Divestiture Assets and based on a fee arrangement that provides the
Divestiture Trustee with incentives based on the price and terms of the divestiture and the speed
with which it is accomplished, but the timeliness of the divestiture is paramount. If the
Divestiture Trustee and Defendants are unable to reach agreement on the Divestiture Trustee’s or
any agents’ or consultants’ compensation or other terms and conditions of engagement within
fourteen (14) calendar days of the appointment of the Divestiture Trustee, the United States may,
in its sole discretion, take appropriate action, including making a recommendation to the Court.

The Divestiture Trustee shall, within three (3) business days of hiring any other agents or
Case 1:19-cv-01809-TFH Document 10 Filed 10/10/19 Page 10 of 18

consultants, provide written notice of such hiring and the rate of compensation to Defendants and
the United States.

E, Defendants shall use their best efforts to assist the Divestiture Trustee in
accomplishing the required divestiture. The Divestiture Trustee and any agents or consultants
retained by the Divestiture Trustee shall have full and complete access to the personnel, books,
records, and facilities of the business to be divested, and Defendants shall provide or develop
financial and other information relevant to such business as the Divestiture Trustee may
reasonably request, subject to reasonable protection for trade secrets; other confidential research,
development, or commercial information; or any applicable privileges: Defendants shall take no
action to interfere with or to impede the Divestiture Trustee’s accomplishment of the divestiture.

F, After its appointment, the Divestiture Trustee shall file monthly reports with the
United States setting forth the Divestiture Trustee’s efforts to accomplish the divestiture ordered
under this Final Judgment. Such reports shall include the name, address, and telephone number
of each person who, during the preceding month, made an offer to acquire, expressed an interest
in acquiring, entered into negotiations to acquire, or was contacted or made an inquiry about
acquiring any interest in the Divestiture Assets and shall describe in detail each contact with any
such person. The Divestiture Trustee shall maintain full records of all efforts made to divest the
Divestiture Assets.

G. If the Divestiture Trustee has not accomplished the divestiture ordered under this
Final Judgment within six months after its appointment, the Divestiture Trustee shall promptly
file with the Court a report setting forth (1) the Divestiture Trustee’s efforts to accomplish the

required divestiture; (2) the reasons, in the Divestiture Trustee’s judgment, why the required

10
Case 1:19-cv-01809-TFH Document 10 Filed 10/10/19 Page 11 of 18

divestiture has not been accomplished; and (3) the Divestiture Trustee’s recommendations. To
the extent such reports contain information that the Divestiture Trustee deems confidential, such
reports shall not be filed in the public docket of the Court. The Divestiture Trustee shall at the
same time furnish such report to the United States, which shall have the right to make additional
recommendations consistent with the purpose of the trust. The Court thereafter shall enter such
orders as it shall deem appropriate to carry out the purpose of the Final Judgment, which may, if
necessary, include extending the trust and the term of the Divestiture Trustee’s appointment by a
period requested by the United States.

H. If the United States determines that the Divestiture Trustee has ceased to act or
failed to act diligently or in a reasonably cost-effective manner, the United States may
recommend the Court appoint a substitute Divestiture Trustee.

VI. NOTICE OF PROPOSED DIVESTITURE

A. Within two (2) business days following execution of a definitive divestiture
agreement, Defendants or the Divestiture Trustee, whichever is then responsible for effecting the
divestiture required herein, shall notify the United States of any proposed divestiture required by
Section IV or Section V of this Final Judgment. Ifthe Divestiture Trustee is responsible, it shall
similarly notify Defendants. The notice shall set forth the details of the proposed divestiture and
list the name, address, and telephone number of each person not previously identified who
offered or expressed an interest in or desire to acquire any ownership interest in the Divestiture
Assets, together with full details of the same.

B. Within fifteen (15) calendar days of receipt by the United States of such notice,

the United States may request from Defendants, the proposed Acquirer, any other third party, or

11
Case 1:19-cv-01809-TFH Document 10 Filed 10/10/19 Page 12 of 18

the Divestiture Trustee, if applicable, additional information concerning the proposed divestiture,
the proposed Acquirer, and any other potential Acquirer. Defendants and the Divestiture Trustee
shall furnish any additional information requested within fifteen (15) calendar days of the receipt
of the request, unless the parties shall otherwise agree.

C. Within thirty (30) calendar days after receipt of the notice or within twenty (20)
calendar days after the United States has been provided the additional information requested
from Defendants, the proposed Acquirer, any third party, and the Divestiture Trustee, whichever
is later, the United States shall provide es notice to Defendants and the Divestiture Trustee,
if there is one, stating whether it objects to the proposed divestiture. If the United States
provides written notice that it does not object, the divestiture may be consummated, subject only
to Defendants’ limited right to object to the sale under Paragraph V(C) of this Final Judgment.
Absent written notice that the United States does not object to the proposed Acquirer or upon
objection by the United States, a divestiture proposed under Section IV or Section V shall not be
consummated. Upon objection by Defendants under Paragraph V(C), a divestiture proposed
under Section V shall not be consummated unless approved by the Court.

VII. FINANCING

Defendants shall not finance all or any part of any purchase made pursuant to Section IV

or Section V of this Final Judgment.
Vill. HOLD SEPARATE
Until the divestiture required by this Final Judgment has been accomplished, Defendants

shall take all steps necessary to comply with the Hold Separate Stipulation and Order entered by

12
Case 1:19-cv-01809-TFH Document 10 Filed 10/10/19 Page 13 of 18

the Court. Defendants shall take no action that would jeopardize the divestiture ordered by the
Court.
IX. AFFIDAVITS

A. Within twenty (20) calendar days of the filing of the Complaint in this matter, and
every thirty (30) calendar days thereafter until the divestiture has been completed under Section
IV or Section V, Defendants shall deliver to the United States an affidavit, signed by each
defendant’s Chief Financial Officer and General Counsel, which shall describe the fact and
manner of Defendants’ compliance with Section IV or Section V of this Final Judgment. Each
such affidavit shall include the name, address, and telephone number of each person who, during
the preceding thirty (30) calendar days, made an offer to acquire, expressed an interest in
acquiring, entered into negotiations to acquire, or was contacted or made an inquiry about
acquiring, any interest in the Divestiture Assets, and shall describe in detail each contact with
any such person during that period. Each such affidavit shall also include a description of the
efforts Defendants have taken to solicit buyers for the Divestiture Assets, and to provide required
information to prospective Acquirers, including the limitations, if any, on such information.
Assuming the information set forth in the affidavit is true and complete, any objection by the
United States to information provided by Defendants, including limitation on information, shall
be made within fourteen (14) calendar days of receipt of such affidavit.

B. Within twenty (20) calendar days of the filing of the Complaint in this matter,
Defendants shall deliver to the United States an affidavit that describes in feasonable detail all
actions Defendants have taken and all steps Defendants have implemented on an ongoing basis

to comply with Section VIII of this Final Judgment. Defendants shall deliver to the United

13
Case 1:19-cv-01809-TFH Document 10 Filed 10/10/19 Page 14 of 18

States an affidavit describing any changes to the efforts and actions outlined in Defendants’
earlier affidavits filed pursuant to this Section within fifteen (15) calendar days after the change
is implemented.

C. Defendants shall keep all records of all efforts made to preserve and divest the
Divestiture Assets until one year after such divestiture has been completed.

X. COMPLIANCE INSPECTION

A. For the purposes of determining or securing compliance with this Final Judgment,
or of any related orders such as any Hold Separate Stipulation and Order or of determining
whether the Final Judgment should be modified or vacated, and subject to any legally-recognized
privilege, from time to time authorized representatives of the United States, including agents
retained by the United States, shall, upon written request of an authorized representative of the
Assistant Attorney General in charge of the Antitrust Division and on reasonable notice to
Defendants, be permitted:

(1) access during Defendants’ office hours to inspect and copy or, at the option
of the United States, to require Defendants to provide electronic copies of
all books, ledgers, accounts, records, data, and documents in the
possession, custody, or control of Defendants relating to any matters
contained in this Final Judgment; and

(2) to interview, either informally or on the record, Defendants’ officers,
employees, or agents, who may have their individual counsel present,
regarding such matters. The interviews shall be subject to the reasonable

convenience of the interviewee and without restraint or interference by
Defendants.

14
Case 1:19-cv-01809-TFH Document 10 Filed 10/10/19 Page 15 of 18

B. Upon the written request of an authorized representative of the Assistant Attorney
General in charge of the Antitrust Division, Defendants shall submit written reports or response
to written interrogatories, under oath if requested, relating to any of the matters contained in this
Final Judgment as may be requested.

C. No information or documents obtained by the means provided in Section X shall
be divulged by the United States to any person other than an authorized representative of the
executive branch of the United States, except in the course of legal proceedings to which the
United States is a party (including grand jury proceedings), for the purpose of securing
compliance with this Final Judgment, or as otherwise required by law.

'D. If at the time that Defendants furnish information or documents to the United
States, Defendants represent and identify in writing the material in any such information or
documents to which a claim of protection may be asserted under Rule 26(c)(1)(G) of the Federal
Rules of Civil Procedure, and Defendants mark each pertinent page of such material, “Subject to
claim of protection under Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure,” then the
United States shall give Defendants ten (10) calendar days’ notice prior to divulging such
material in any legal proceeding (other than a grand jury proceeding).

XI. NO REACQUISITION

Defendants may not reacquire any part of the Divestiture Assets during the term of this
Final Judgment.

XII. RETENTION OF JURISDICTION
The Court retains jurisdiction to enable any party to this Final Judgment to apply to the

Court at any time for further orders and directions as may be necessary or appropriate to carry

15
Case 1:19-cv-01809-TFH Document 10 Filed 10/10/19 Page 16 of 18

out or construe this Final Judgment, to modify any of its provisions, to enforce compliance, and
to punish violations of its provisions.
XII. ENFORCEMENT OF FINAL JUDGMENT

A. The United States retains and reserves all rights to enforce the provisions of this
Final Judgment, including the right to seek an order of contempt from the Court. Defendants
agree that in any civil contempt action, any motion to show cause, or any similar action brought
by the United States regarding an alleged violation of this Final Judgment, the United States may
establish a violation of the Final Judgment and the appropriateness of any remedy therefor by a
preponderance of the evidence, and Defendants waive any argument that a different standard of
proof should apply.

B. This Final Judgment should be interpreted to give full effect to the procompetitive
purposes of the antitrust laws and to restore all competition the United States alleged was harmed
by the challenged conduct. Defendants agree that they may be held in contempt of, and that the
Court may enforce, any provision of this Final Judgment that, as interpreted by the Court in light
of these procompetitive principles and applying ordinary tools of interpretation, is stated
specifically and in reasonable detail, whether or not it is clear and unambiguous on its face. In
any such interpretation, the terms of this Final Judgment should not be construed against either
party as the drafter.

C. In any enforcement proceeding in which the Court finds that Defendants have
violated this Final Judgment, the United States may apply to the Court for a one-time extension
of this Final Judgment, together with other relief as may be appropriate. In connection with any

successful effort by the United States to enforce this Final Judgment against a Defendant,

16
Case 1:19-cv-01809-TFH Document 10 Filed 10/10/19 Page 17 of 18

whether litigated or resolved before litigation, that Defendant agrees to reimburse the United
States for the fees and expenses of its attorneys, as well as any other costs including experts’

fees, incurred in connection with that enforcement effort, including in the investigation of the
potential violation.

D. For a period of four (4) years following the expiration of the Final Judgment, if
the United States has evidence that a Defendant violated this Final Judgment before it expired,
the United States may file an action against that Defendant in this Court requesting that the Court
order (1) Defendant to comply with the terms of this Final Judgment for an additional term of at
least four years following the filing of the enforcement action under this Section, (2) any
appropriate contempt remedies, (3) any additional relief needed to ensure the Defendant
complies with the terms of the Final Judgment, and (4) fees or expenses as called for in
Paragraph XIII(C).

XIV. EXPIRATION OF FINAL JUDGMENT

Unless the Court grants an extension, this Final Judgment shall expire ten (10) years from
the date of its entry, except that after five (5) years from the date of its entry, this Final Judgment
may be terminated upon notice by the United States to the Court and Defendants that the
divestiture has been completed and that the continuation of the Final Judgment no longer is
necessary or in the public interest.

XV. PUBLIC INTEREST DETERMINATION

Entry of this Final Judgment is in the public interest. The parties have complied with the

requirements of the Antitrust Procedures and Penalties Act, 15 U.S.C. § 16, including making

copies available to the public of this Final Judgment, the Competitive Impact Statement, any

17
Case 1:19-cv-01809-TFH Document 10 Filed 10/10/19 Page 18 of 18

comments thereon, and the United States’ responses to comments. Based upon the record before
the Court, which includes the Competitive Impact Statement and any comments and responses to

comments filed with the Court, entry of this Final Judgment is in the public interest.

Date: (0 Ucfptee 20/49

Court approval subject to procedures of Antitrust Procedures and Penalties Act, 15 U.S.C. § 16:
United States winches

18
